

	

		II

		109th CONGRESS

		1st Session

		S. 886

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. McCain (for himself,

			 Mr. Alexander, Mr. Lieberman, Mr.

			 Salazar, and Mrs. Feinstein)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To eliminate the annual operating deficit

		  and maintenance backlog in the national parks, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 National Park Centennial

			 Act.

		2.Findings and

			 purpose

			(a)FindingsCongress finds the following:

				(1)The National Park Service was established

			 to conserve the national parks, their scenery, natural and historic objects,

			 and wildlife for public enjoyment, in such manner and by such means as will

			 leave them unimpaired for the enjoyment of future generations.

				(2)The central purpose of the establishment of

			 our national parks is being challenged by chronic funding shortfalls, which

			 have created annual shortfalls in operational funding that exceed $600,000,000,

			 and have amassed a maintenance backlog estimated by the General Accounting

			 Office at between $4,080,000,000 and $6,800,000,000.

				(3)Without providing the Park Service the

			 resources necessary to operate and maintain our national parks, future

			 generations will—

					(A)receive diminished visitor services;

					(B)experience a continually weakening system

			 that is less and less able to fulfill its mission; and

					(C)inherit a National Park System that has

			 been left to them in worse condition than it was left to their

			 ancestors.

					(4)The annual Congressional appropriations

			 process has proved insufficient to fully address the debilitating funding

			 shortfalls of the national parks, making it necessary to supplement what the

			 appropriations process is able to accomplish.

				(5)It is necessary to ensure that fiscal

			 resources devoted to the national parks are spent wisely and effectively,

			 making strong congressional oversight over annual appropriations extremely

			 important.

				(6)Congress can enhance the resources

			 available for national park operations and ensure adequate oversight over Park

			 Service spending by removing from the appropriations process a series of

			 funding responsibilities that are outside the core operating budgets for the

			 national parks.

				(b)PurposeThe purpose of this Act is to eliminate the

			 annual operating deficit and the maintenance backlog in the national parks by

			 the centennial anniversary of the National Park System by enabling Congress to

			 focus on overseeing and fully funding the core operations of the national parks

			 in the annual appropriations process.

			ICentennial Fund

			101.Centennial fund for

			 preserving America's’s national parks

				(a)EstablishmentThere is established in the Treasury a fund

			 which shall be known as the National Park Centennial Fund,

			 hereinafter in this Act referred to as the Centennial Fund. In

			 each fiscal year beginning in fiscal year 2006, the Secretary of the Treasury

			 shall deposit into the Centennial Fund amounts set forth in subsection (b)

			 sufficient to fund the programs identified in titles II, III, and IV.

				(b)AppropriationsThere are hereby appropriated to the

			 Centennial Fund in each fiscal year, the following amounts:

					(1)Amounts equivalent to the amounts

			 designated in the taxable year ending in the fiscal year concerned under

			 section 6097 of the Internal Revenue Code of 1986.

					(2)Any additional amounts necessary to make

			 the total amounts deposited to the Centennial Fund each fiscal year equal to

			 the total amount listed in section 103.

					102.Designation of

			 overpayments and contributions for the benefit of units of the national park

			 system

				(a)In

			 generalSubchapter A of

			 chapter 61 of the Internal Revenue Code of 1986 is amended by adding at the end

			 the following new part:

					

						IXDesignation of

				overpayments and contributions for the benefit of units of the National Park

				System

							

								Part IX—Designation of Overpayments and Contributions for the

				  Benefit of Units of the National Park System

								Sec. 6097. Designation

							

							6097.Designation

								(a)In

				generalIn the case of an

				individual, with respect to each taxpayer’s return for the taxable year of the

				tax imposed by chapter 1, such taxpayer may designate that—

									(1)a specified portion (but not less than $1)

				of any overpayment of tax for such taxable year, and

									(2)any cash contribution which the taxpayer

				includes with such return,

									shall be used for the benefit of

				units of the National Park System.(b)Manner and time

				of designationA designation

				under subsection (a) may be made with respect to any taxable year only at the

				time of filing the return of the tax imposed by chapter 1 for such taxable

				year. Such designation shall be made in such manner as the Secretary prescribes

				by regulations except that such designation shall be made either on the first

				page of the return or on the page bearing the taxpayer’s signature.

								(c)Overpayments

				treated as refundedFor

				purposes of this title, any portion of any overpayment of tax designated under

				subsection (a) shall be treated as being refunded to the taxpayer as of the

				last date prescribed for filing the return of tax imposed by chapter 1

				(determined without regard to extensions) or, if later, the date the return is

				filed.

								.

				(b)Clerical

			 amendmentThe table of parts

			 for subchapter A of chapter 61 of such Code is amended by adding at the end

			 thereof the following new item:

					

						

							Part IX. Designation of

				overpayments and contributions for the benefit of units of the National Park

				System

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

				103.Program

			 allocation

				(a)Annual

			 depositsThere shall be

			 deposited in the Centennial Fund from amounts designated under section 6097 of

			 the Internal Revenue Code of 1986 (and from the General Fund of the Treasury to

			 the extent the amounts so designated are less than the total amounts specified

			 in this section for the fiscal year concerned), $150,000,000 for fiscal year

			 2006 and, for each succeeding fiscal year through fiscal year 2016, an amount

			 equal to 15 percent above the amount deposited the prior fiscal year. Such

			 amounts shall, without further appropriation, be available to the Secretary of

			 the Interior until expended.

				(b)SunsetEffective October 1, 2016, this Act shall

			 expire.

				104.Patriots for

			 national parksThere are

			 hereby authorized to be appropriated to the Secretary of the Interior such sums

			 as necessary for a public awareness campaign about the existence of the

			 Centennial Fund and the ability of taxpayers to contribute to it through the

			 tax checkoff created in section 6097 of the Internal Revenue Code of

			 1986.

			IIEliminating the National Park Maintenance

			 Backlog

			201.Backlog

			 Elimination

				(a)In

			 generalSixty percent of the

			 funds deposited into the Centennial Fund shall be used to eliminate the backlog

			 of unmet needs in the national parks, as identified in the Facility Condition

			 Index (hereinafter in this Act referred to as the FCI) of the

			 National Park Service.

				(b)Priorities(1)The Secretary of the Interior shall

			 prepare, as part of the annual budget proposal, a priority list of projects to

			 be funded under this section. Moneys shall be made available from the

			 Centennial Fund, without further appropriation, effective October 15 of each

			 calendar year, for the projects identified on the priority list.

					(2)In preparing the list of projects to be

			 funded under this section, the Secretary of the Interior shall give priority to

			 projects that—

						(A)are identified in the general management

			 plan of a national park;

						(B)are listed in the FCI;

						(C)are identified by the Secretary of the

			 Interior as necessary to prevent immediate damage to the natural, cultural, or

			 historic resources with a national park, with priority given to projects with

			 the most significant benefit to conservation of resources or visitor

			 education;

						(D)are identified as necessary to promote

			 public health and safety; and

						(E)do

			 not receive funding from the Highway Trust Fund.

						(c)OverheadNational parks undertaking projects under

			 this section may allocate not more than 8 percent of the funds for such

			 projects for oversight of such projects and other associated overhead

			 responsibilities.

				IIIProtecting Natural Wonders

			301.Natural resource

			 challenge

				(a)Natural resource

			 protectionTwenty percent of

			 the funds deposited into the Centennial Fund shall be used to protect natural

			 resources within national parks.

				(b)Project

			 descriptionThe Secretary of

			 the Interior shall prepare, as part of the annual budget proposal, a

			 description of projects to be funded under this section. Moneys shall be made

			 available from the Centennial Fund, without further appropriation, effective

			 October 15 of each calendar year for projects that include each of the

			 following:

					(1)Natural resource inventories.

					(2)Monitoring efforts including air and water

			 quality monitoring.

					(3)Protection of native and endangered species

			 and their habitats.

					(4)Control of nonnative species.

					(5)Resource planning.

					(6)Increased collaboration with

			 scientists.

					(7)Authorized environmental restoration

			 projects.

					(8)Use of national parks for learning,

			 including visitor education and interpretation.

					(9)Establishment of partnerships with nonpark

			 entities for the purpose of leveraging Federal funds allocated to natural

			 resource protection.

					IVProtecting National Treasures

			401.Cultural resource

			 challenge

				(a)Cultural

			 resourcesTwenty percent of

			 the funds deposited into the Centennial Fund shall be used to protect cultural

			 resources within national parks.

				(b)Project

			 descriptionThe Secretary of

			 the Interior shall prepare, as part of the annual budget proposal, a

			 description of projects to be funded under this section. Moneys shall be made

			 available from the Centennial Fund, without further appropriation, effective

			 October 15 of each calendar year, for activities that include each of the

			 following:

					(1)Cultural or historic resources not listed

			 on the FCI.

					(2)Documenting and preserving archaeological

			 sites.

					(3)Preserving collections and archives.

					(4)Ethnographic activities.

					(5)Evaluating and protecting cultural

			 landscapes.

					(6)Use of national parks for learning,

			 including visitor education and interpretation.

					(7)Establishment of partnerships with non-park

			 entities for the purpose of leveraging Federal funds allocated to cultural

			 resource protection.

					VMeeting Annual Operating Needs

			501.Progress on annual

			 appropriations

				(a)GAO

			 reportThe General Accounting

			 Office biennially shall submit to the Committee on Appropriations, Committee on

			 Government Reform, and Committee on Resources of the United States House of

			 Representatives and to the Committee on Appropriations, Committee on Government

			 Affairs, and Committee on Energy and Natural Resources of the United States

			 Senate a report that describes each of the following:

					(1)The progress of Congress in eliminating the

			 annual operating fund deficit in the National Park System, defined as in excess

			 of $600,000,000 based on a fiscal year 2002 estimate of then-complete national

			 park business plans, and a projection of when such deficit will be eliminated,

			 based on funding levels and trends.

					(2)A comparison of business plan estimates of

			 national park needs versus actual funds appropriated to such national

			 parks.

					(3)Any differences in the National Park

			 Service’s business plan methodology for the estimate in paragraph (2) of this

			 subsection compared to that used in fiscal year 2003.

					(4)Management improvement measures undertaken

			 by individual park units and by the National Park Service as a whole, including

			 actual realized savings and actual impact on visitor services and resource

			 protection.

					(5)Adjustments in, and the total number of,

			 full-time equivalent and actual positions dedicated to resource protection,

			 visitor services, interpretation, and other employment categories.

					(6)Any adjustments made in service to the

			 public, including but not limited to adjustments to visitor center hours and

			 the number or quality of ranger-led tours.

					(7)Any changes in the National Park Service’s

			 level of effort due to partnership or other leveraged activities.

					(8)Any new requirements and assessments placed

			 on the national parks for unbudgeted expenses, including, but not limited to,

			 homeland security, natural disasters, and employee cost-of-living

			 adjustments.

					(9)An assessment of the accuracy and

			 completeness of the Facility Condition Index described in title I of this Act,

			 including adjustments made to such Index on an annual basis.

					(b)Business plan

			 implementation demonstration programIn consultation with the Director of the

			 National Park Service, at least 60 percent of the amounts provided under titles

			 II, III, and IV shall be distributed to national parks that have completed

			 comprehensive business plans under the Business Plan Initiative of the National

			 Park Service.

				(c)Education and

			 the national parksThe

			 Secretary of Education is hereby authorized to provide grants to elementary and

			 secondary schools to enter into cooperative agreements with the National Park

			 Service for the purpose of distance learning and onsite education programs for

			 the following purposes:

					(1)Connecting students to the history of our

			 Nation through the national parks.

					(2)Using the national parks to facilitate

			 scientific instruction.

					(d)Intent of

			 Congress to supplement annual appropriations for National Park

			 ServiceAmounts made

			 available by this Act are intended by the Congress to supplement, and not

			 detract from, annual appropriations for the National Park Service.

				

